DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 8/5/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more without significantly more. Independent claims 1, 8, and 15 recite(s) determining updated runtime state data. 
This judicial exception is not integrated into a practical application because the determining updated runtime state data, under its broadest reasonable interpretation, covers performances of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting "a computer-implemented method," nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the "computer-implemented" language, "determining" in the context of this claim encompasses the user manually determining updated runtime state data based on aggregated runtime state data, first runtime state data, and second runtime state data.  If a claim limitation, under its broadest reasonable interpretation, 
This judicial exception is not integrated into a practical application.  In particular, the claim additionally recites transmitting the updated runtime state data to logical sharding central controlling planes.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving first and second runtime state data and aggregating the runtime state data are substantially generic data reception steps that a person having ordinary skill in the art would have found well known and routine.
Regarding claims 2 and 9, they are directed toward determining updated runtime state data dynamically without freezing traffic forwarding operations and updated runtime state data including forwarding table information; however, these limitation do not apply the determined updated runtime state data into a practical application.  Accordingly, they are rejected as being directed to an abstract idea without significantly more.
Regarding claim 3, 10, and 16, they are directed toward determining update state information as a differences of aggregated and runtime state data and transmitting update state information; however, these limitations do not apply the determined 
Regarding claims 4, 11, and 17, they are directed toward determining a summary, combining runtime state data, and transmitting update state information to a CCP; however, these limitations do not apply the determined updated runtime state data into a practical application.  Accordingly, they are rejected as being directed to an abstract idea without significantly more.
Regarding claims 7 and 14, they are directed toward running VTEPs; however, this limitation do not apply the determined updated runtime state data into a practical application.  Accordingly, they are rejected as being directed to an abstract idea without significantly more.

Allowable Subject Matter
Claims 5-6, 12-13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed determining updated runtime state data based on aggregated runtime state data, first runtime state data from logical sharding central control planes controlling logical sharding hosts, and second runtime state data from one or more 
Vig (US 10,423,493) discloses scalable log-based continuous data protection for distributed databases comprising control plane components and a plurality of database shards (title, Figure 1, and col. 6:1-19).  Metadata is used to describe partition related mappings and are maintained by the control plane (col. 10:11-33).  Partition level results can be aggregated into a table level result if needed (col. 14:20-37).
Chacko (US 2020/0201827) discloses a single virtual data hub related to Universal File Virtualization (abstract).  A dissagregated control plane is implemented to realize a decentralized data plane with centralized control (Id.).  A UFS moduel can run in a virtual machine or in a physical system (¶ 97).  The plurality of UFS modules are configured to aggregate data sets copied from the plurality of UFS modules from a plurality of data locations (claim 24).
Song (US 2020/0167369) discloses a system configured to replicate endpoint routing information comprising calculating a shard interval of a key space based on capacities of spine nodes in a network fabric (abstract).
However, none of the discovered references anticipate or obviate the claimed determining updated runtime state data based on aggregated runtime state data, first runtime state data from logical sharding central control planes controlling logical sharding hosts, and second runtime state data from one or more physical sharding central control planes controlling physical sharding hosts, as recited in the independent claims as a whole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199